DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it depends from claim 6; however, claim 6 has been canceled. For examination purposes, the claim is interpreted to depend from claim 1.


Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2011/0151167) in view of Imashiro et al. (US 6,124,398). 
Regarding claim 1:
Okumura discloses a release sheet comprising a substrate and a resin layer formed thereon, wherein the resin layer comprises an acid-modified polyolefin resin and a crosslinking agent [0001; 0018]. The olefin component is preferably propylene, i.e., 100% propylene [0027]. The content of the acid-modified component preferably is 2-5% by mass [0025]. The resin layer further comprises polyvinyl 
Okumura teaches the polyvinyl alcohol can be partially saponified and preferably has water solubility [0041].
Okumura is silent with regard to a degree of saponification of 95% or less.
Such values were known in the art, however. For example, Imashiro discloses carbodiimides crosslinking agents having good water solubility that are reactive to polyvinyl alcohols for use in coatings (abstract; col 1 ln 7+; col 2 ln 2+). Imashiro teaches the degree of saponification of the polyvinyl alcohol can be adjusted to provide a polymer that is soluble in water and is preferably 70-99 mol% (col 6 ln 47+).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the degree of saponification of Okumura’s polyvinyl alcohol, including over amounts presently claimed, to adjust the water solubility as needed for a given end use.
Regarding claims 2-3:
Okumura teaches the content of the crosslinking agent is 1-50 parts by mass per 100 parts by mass of the acid-modified polyolefin resin [0036]. The agent is a carbodiimides compound or an oxazoline compound [0035; 0037-0040].
Regarding claim 7:
Okumura teaches the resin layer comprises polyvinyl alcohol in an amount of 5-1,000 parts by mass relative to 100 parts by mass of the acid-modified polyolefin resin [0034; 0045].



Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2011/0151167) in view of Imashiro et al. (US 6,124,398) as applied above, and further in view of Anada et al. (US 2013/0231424).
Regarding claims 4-5
Okumura discloses a release sheet as previously explained. The substrate can comprise polyamides [0053].
Okumura is silent with regard to a polyamide containing terephthalic acid as a dicarboxylic acid component, or nylon 9T.
Such polymers were known in the art. For example, Anada discloses semi-aromatic polyamide films having superior appearance properties [0001]. The films are useful for mold release films [0105]. The semi-aromatic polyamide comprises a dicarboxylic acid mainly composed of terephthalic acid and a diamine mainly composed of an aliphatic diamine having 9 carbon atoms, i.e., nylon 9T [0010; 0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use nylon 9T as the polyamide substrate of Okumura for its known superior appearance properties.


Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 4 overcomes previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant notes Okumura teaches the olefin component is preferably ethylene and the reference’s examples only use ethylene as the component (p5). Applicant argues Okumura does not disclose the content of the propylene component and further argues the use of propylene in an amount of 50% by mass or more provides excellent releasability from an epoxy prepreg as demonstrated when comparing Examples 3, 11, and 13 in the present specification (p7).
With regard to Okumura’s examples, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). While the reference does 
The examiner has considered the data presented by Applicant, but respectfully submits it is unpersuasive of unexpected results for the claimed invention. First, the examiner notes the present invention is drawn to “A mold release sheet comprising a resin layer provided on a semi-aromatic polyamide resin film” and has not particular requirement of an epoxy prepreg substrate. Second, while Examples 11 and 13 demonstrate results for an acid-modified polyolefin comprising 61.6% and 97.5% propylene, respectively, whereas present claim 1 more broadly recites “50% by mass or more of a propylene component”. Additionally, the comparisons are not side-by-side because Example 3 uses a polyolefin containing 2% by mass of maleic anhydride and 7% of ethyl acrylate and Examples 11 and 13 use polyolefins containing 5.0% and 2.5% of maleic anhydride, respectively, and no acrylate component at all. Additionally, the polyolefin of Example 11 contained 22.7% of butane, which was not found in the other noted examples. Therefore, it is not clear what effect these differences had on any of the demonstrated results. Therefore, the examiner maintains the rejections of record.

Applicant argues Okumura’s disclosure of the commercially available polyvinyl alcohols PVA-103, PVA-105, and AQ4104 fails to meet the claimed limitations because each of these materials has a degree of saponification of 98% or more (p6). Applicant further argues the use of a polyvinyl alcohol having the claimed degree of saponification results in smooth surface as demonstrated when comparing Examples 10-13 in the present specification (p7).
The examiner agrees with Applicant that the noted commercially available products have a degree of saponification outside the claimed range as evidenced by the previously cited Liwei Chemical. Co. website. In response to Applicant’s amendments, the examiner provides newly cited Imashiro, which discloses it was known in the art to vary the degree of saponification to provide degree of water solubility. The examiner therefore submits one of ordinary skill in the art would have been motivated to vary the degree of saponification, including over values presently claimed, to provide the solubility properties required for a given end use.
The examiner has considered the data presented by Applicant, but respectfully submits it is unpersuasive of unexpected results for the claimed invention. Although Examples 10-13 demonstrate a difference between a polyvinyl alcohol having a degree of saponification of 99.3% and one having a .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787